                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

 SCOTT O. CALLAHAN,                       )
                                          )
       Plaintiff,                         )        Civil No. 18-389-JMH
                                          )
 v.                                       )
                                          )
 FRANCISCO QUINTANA, ET AL.,              )            MEMORANDUM OPINION
                                          )                 AND ORDER
       Defendants.                        )
                                          )

                            ***    ***     ***     ***
      In 2011, Scott O. Callahan was convicted of possessing child

pornography,    receiving     child      pornography,      and    attempting    to

receive child pornography, in violation of 18 U.S.C. § 2252.                    See

United States v. Scott Callahan, No. 8:11-cr-166 (M.D. Fla. 2011).

The trial court sentenced Callahan to 210 months in prison. See id.

      Callahan is now confined at the Federal Medical Center (FMC)

in Lexington, Kentucky.           Proceeding without a lawyer, Callahan

filed a complaint with this Court alleging that the defendants

have violated his First Amendment rights. [R. 1]. The defendants

then filed a motion to dismiss Callahan’s complaint or, in the

alternative, a motion for summary judgment [R. 19].                      Callahan

responded to that motion, and he also filed his own motion for

summary judgment.       [Rs. 23, 24].            The parties have now fully

briefed both motions and, thus, this matter is ripe for a decision.

For   the   reasons   set    forth    below,     the    Court    will   grant   the

defendants’ dispositive motion.
                                            I.

      Callahan alleges in his complaint that he is an “artist,” and

he claims that staff at FMC-Lexington are running afoul of his

First Amendment rights in three ways.

      First,     Callahan       claims     that    prison   officials      unlawfully

confiscated     some     of    his   “art   work”    pursuant    to   a    change   in

institution policy regarding the production of sexual drawings,

paintings, writings, and sculptures.                [R. 1 at 4-6].     In response,

the defendants point out that FMC-Lexington permits prisoners to

participate in a “hobby-craft program,” but that it prohibits the

production of sexual drawings and other depictions.                       [R. 19-1 at

4 (citing R. 19-2 at 18)].

      Second,    Callahan        claims     that   prison    staff    impermissibly

seized his mail and returned it to the sender.                  [R. 1 at 2, 7-8].

In   response,     the        defendants     acknowledge      that,   on     multiple

occasions in September and October of 2017, prison staff reviewed

Callahan’s mail pursuant to prison procedures and determined that

it   contained    numerous        sexually-explicit         photographs.       Prison

officials determined that the mail was detrimental to the security

and good order of the prison and, as a result, it returned the

mail to the sender in accordance with prison policies.                       [R. 19-1

at 3, 4-6 (citing R. 19-3)].

      Third, Callahan suggests, albeit in a rather unclear way,

that prison officials have somehow interfered with his access to

                                            2
this Court.   [R. 1 at 16].    Callahan stresses that he “enjoys the

right to access to courts in order to seek redress for wrongs done

to him by the federal government,” and he then complains that he

has had to “jump through administrative hoops . . . before he can

bring an action in court.”      [Id.].   In response, the defendants

argue that Callahan has not suffered any prejudice in the way in

which he has had to litigate his claims.     [R. 19-1 at 19].

     Callahan pursued his administrative remedies to no avail and,

thereafter, he filed his complaint with this Court.      Callahan is

seeking both compensatory and punitive damages for the alleged

constitutional violations, as well as declaratory and injunctive

relief.   [R. 1 at 17-18].     In response, the defendants moved to

dismiss Callahan’s complaint or, in the alternative, moved for

summary judgment.   [R. 19].     Callahan then filed his own motion

for summary judgment. [R. 23]. The parties have now fully briefed

both motions and, thus, this matter is ripe for a decision.

                                  II.

                                  A.

     As the defendants point out, Callahan begins by asserting

various First Amendment claims pursuant to Bivens v. Six Unknown

Federal Narcotics Agents, 403 U.S. 388 (1971). The Court, however,

will dismiss these First Amendment Bivens claims because they are

not legally cognizable.



                                   3
     Unlike a civil-rights claim against state officials under 42

U.S.C. § 1983, which is a remedy explicitly created by Congress,

a civil-rights claim against federal officials pursuant to Bivens

is a judicially-created cause of action that has been implied only

in limited circumstances.    See Ziglar v. Abbasi, 137 S. Ct. 1843,

1854 (2017).     The Supreme Court has explained that, in deciding

whether a case may proceed under a Bivens theory, a court must

first determine whether the case presents a new context that “is

different in a meaningful way from previous Bivens cases decided

by this Court.”    Id. at 1859.   If the case presents a new Bivens

context, the court must then consider whether special factors

counsel hesitation in recognizing a new Bivens claim.    See id. at

1859-60.   Ultimately, the Supreme Court has made it clear that

“expanding the Bivens remedy is now a disfavored judicial activity.”

Id. at 1857 (citation and quotation marks omitted).

     Here, each of Callahan’s three First Amendment claims present

a new context.     To date, the Supreme Court has only recognized

Bivens claims in three contexts:      (1) a Fourth Amendment claim

involving search and seizure; (2) a Fifth Amendment discrimination

claim; and (3) an Eighth Amendment claim alleging a prison official

was deliberately indifferent to an inmate’s serious medical needs.

See id. at 1854-55.     The Supreme Court has never recognized a

Bivens remedy in the First Amendment context.       See Reichle v.

Howards, 566 U.S. 658, 663 n. 4 (2012) (“We have never held that

                                  4
Bivens extends to First Amendment claims.”); Ashcroft v. Iqbal,

556 U.S. 662, 675 (2009) (“[W]e have declined to extend Bivens to

a claim sounding in the First Amendment.”); Meeks v. Larsen, 611

F. App’x 277, 287 (6th Cir. 2015) (recognizing that the Supreme

Court has not extended Bivens to First Amendment claims).     Thus,

Callahan’s First Amendment claims clearly present a new context.

     A variety of factors also counsel against extending Bivens to

Callahan’s First Amendment claims. For instance, the Supreme Court

has noted that the availability of alternative processes for

seeking relief may weigh against extending Bivens, see Ziglar, 137

S. Ct. at 1858, and, here, Callahan was afforded the opportunity

to seek relief via the Bureau of Prisons’ (BOP’s) administrative

remedy process.   Moreover, extending Bivens liability to the First

Amendment context would impose substantial costs, in both time and

money, upon individual officers and employees of the federal

government.   See id. at 1856.   Given that Congress has recognized

the need to keep non-meritorious prisoner litigation at bay and

passed the Prison Litigation Reform Act in order to do so, the

Court is hesitant to permit an implied damages remedy in this case.

Just as the Supreme Court has “consistently refused to extend

Bivens to any new context or new category of defendants,” id. at

1857, this Court refuses to extend Bivens to Callahan’s claims here.

Thus, the Court will dismiss those claims.



                                  5
                                        B.

      To the extent that Callahan also asserts claims that fall

outside the Bivens context, including claims seeking declaratory

and injunctive relief, the Court will grant the defendants’ request

for summary judgment on these claims.

      As an initial matter, it is important to recognize that

“[b]ecause of the inherent problems involved in the operations of

correctional facilities, prison administrators are afforded great

latitude in the execution of practices and policies that ‘are

needed to preserve internal order and discipline and to maintain

institutional security.’” Goldsmith v. Sharrett, 614 F. App’x 824,

829 (6th Cir. 2015) (quoting Bell v. Wolfish, 441 U.S. 520, 547

(1979)).        Thus, “prison administrators, and not the courts, make

the   difficult        decisions   associated      with   day-to-day    prison

operations.”        Goldsmith, 614 F. App’x at 829 (citing Turner v.

Safley, 482 U.S. 78, 89 (1987)).             Along these lines, “an inmate’s

speech     is    not   protected   by   the    First   Amendment   if   it   is

‘inconsistent with his status as a prisoner or with the legitimate

penological objectives of the corrections system.’”                Goldsmith,

614 F. App’x at 829 (quoting Pell v. Procunier, 417 U.S. 817, 822

(1974)).

      With this backdrop in place, the parties agree that, in Turner,

the Supreme Court set forth the framework for determining when the

rights of prisoners must cede to the management of a prison

                                        6
population.       The    Turner     Court explained that “when a prison

regulation      impinges     on     inmates’    constitutional        rights,    the

regulation is valid if it is reasonably related to legitimate

penological interests.”           Turner, 482 U.S. at 89.         The Court then

said    that   “several     factors    are     relevant    in   determining      the

reasonableness of the regulation at issue.”                     Id.    First, the

regulation must be rationally related to a legitimate government

interest.      See id.     Second, the Court considers whether there are

alternative means of exercising the right in question.                  See id. at

90.    Third, the Court considers the impact that accommodating the

asserted constitutional right would have on guards, other inmates,

and    the   allocation     of    prison   resources      generally.      See    id.

Finally, the Court considers whether there are ready alternatives

to the regulation in question.             See id.

       The   Court   has    fully    reviewed    the   record    in    this     case,

including the parties’ declarations and various other submissions,

and it has applied the Turner factors to the two policies Callahan

challenges:      (1) the prison’s restrictions on producing sexual

drawings and other depictions; and (2) the prison’s prohibition on

inmates      receiving     sexually-explicit         pictures    in    the      mail.

Ultimately, it is clear that prison officials have not violated

Callahan’s rights.

       First, the policies in question are rationally related to a

legitimate government interest.            The evidence in the record shows

                                           7
that the government’s legitimate interest is maintaining a safe

and secure prison environment for inmates and staff.              [R. 19-4 at

2-3].      The   government’s     policies   regarding   sexually-explicit

material are rationally related to that interest.          Indeed, federal

courts have repeatedly recognized this point.            See, e.g., Rogers

v. Martin, 84 F. App’x 577, 579 (6th Cir. 2003) (recognizing that

a prison policy restricting access to sexually-explicit material

is rationally related to the goal of a safer prison environment);

Richards v. Snyder, No. 1:14-cv-084, 2015 WL 3658836, at *10 (W.D.

Mich. June 12, 2015) (the same); Mauro v. Arpaio, 188 F.3d 1054,

1060 (9th Cir. 1999) (“The relationship between the possession of

sexually explicit materials and the problems sought to be addressed

by the policy—sexual harassment of female officers, jail security,

and rehabilitation of inmates—is clear.”).         Moreover, the evidence

in the record supports this fact, as the Government thoroughly

explains in its motion.      [R. 19-1 at 16 (citing R. 19-2 and R. 19-

4 and explaining how the production or receipt of sexually-explicit

material presents a security risk at the prison)].                 Thus, the

policies    in   question   are   rationally   related   to   a    legitimate

government interest.

        Second, Callahan has alternative ways of exercising his First

Amendment rights.      Callahan can certainly create art work and

receive mail that does not run afoul of the prison’s restrictions

regarding sexually-explicit material.          In other words, Callahan

                                      8
can exercise his First Amendment rights consistent with his status

as a prisoner and the legitimate penological objectives of the

corrections system.        See Goldsmith, 614 F. App’x at 829.

        Third, the evidence in the record shows that accommodating

Callahan’s requests could have a significant impact on guards,

other inmates, and the allocation of prison resources generally.

As multiple prison officials explained in their declarations,

allowing inmates to have unrestricted access to sexually-explicit

material can lead to an unsafe environment involving bartering,

theft, harassment, and violence.              [R. 19-2 at 2-3 and R. 19-4 at

2-3].     Therefore, the third factor also weighs in favor of the

defendants.

        Fourth,   there    is     no    indication      that    there   are    ready

alternatives to the regulations in question.                     Simply put, the

defendants have demonstrated that the prison’s policies regarding

sexually-explicit material are reasonable and not an exaggerated

response to the institution’s legitimate concerns regarding safety

and security.

        Furthermore,      while    Callahan     has     moved    for    additional

discovery in this matter, granting summary judgment prior to formal

discovery is not premature.             The Court acknowledges that “[t]he

general rule is that summary judgment is improper if the non-

movant is not afforded a sufficient opportunity for discovery.”

Vance    v.   United   States,     90    F.3d   1145,    1148   (6th    Cir.   1996)

                                          9
(citations omitted); see also Bunche v. United States, 2018 WL

495029, at *9 (6th Cir. June 20, 2018) (Larsen, J., concurring).

Still, this is not a case involving the need for expert discovery

and it is unclear how additional discovery will aid the Court in

consideration of this matter.           Callahan has submitted examples of

sexually explicit artwork and pictures that are filed in the record

under seal.       [Rs. 1-1, 1-3].        Additionally, the record contains

the    official    prison     policies        and    declarations      from   prison

officials about the potential threats posed by sexually explicit

artwork and depictions in the prison setting.

       Here, it is unclear how Callahan’s extremely broad requests

for additional discovery [See R. 21] will add any relevant material

that   is   not    already    contained       in    the     record.    Furthermore,

complying with these discovery requests will impose administrative

and financial burdens upon the government and Bureau of Prisons.

Finally, some of the pictures that were mailed to Callahan were

returned to the sender and it is unclear whether any seized artwork

still exists.       As a result, additional discovery in this matter

would be futile.

       Overall, prison officials have established that sexually

explicit artwork and depictions pose a security threat in the

prison setting.           Furthermore, the government has a legitimate

interest    in    maintaining    order    in        the   prison   environment   and

preventing       sexual    harassment     of        other    inmates   and    prison

                                         10
officials.      Moreover, the presence of sexually explicit artwork

may   inhibit    the   rehabilitation   of    incarcerated   individuals,

especially those, like Callahan, who were convicted of sex crimes.

In light of the foregoing analysis and given the deference that is

owed to prison officials as they establish policies and carry out

decisions    associated   with   day-to-day    prison   operations,   see

Goldsmith, 614 F. App’x at 829, Callahan’s non-Bivens claims

regarding inmate art work and mail are unavailing.

      Finally, Callahan suggests that prison officials have somehow

interfered with his access to this Court.           However, Callahan’s

allegations on this point are confusing and, as the defendants

point out, Callahan does not clearly allege or establish how he

has suffered prejudice in the way in which he has had to litigate

his claims, as required to make out an access-to-the-court claim.

See, e.g., Stanley v. Vining, 602 F.3d 767, 770 (6th Cir. 2010);

Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996); Lewis v.

Cook County Bd. of Com’rs, 6 F. App’x 428, 430 (7th Cir. 2001).

Ultimately, this Court has fully considered Callahan’s submissions

and, thus, his claim that he has been denied access to this Court

is simply without merit.

                                   C.

      Accordingly, it is hereby ORDERED as follows:




                                   11
1.   The   defendants’   motion    to   dismiss   or,   in   the

     alternative, motion for summary judgment [R. 19] is

     GRANTED for the reasons stated in this opinion.

2.   All other pending motions are DENIED as moot.

3.   This action is DISMISSED and STRICKEN from the Court’s

     docket.

4.   The Court will enter a judgment contemporaneously with

     this order.

This 14th day of February, 2019.




                           12
